DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Paul Otterstedt on 8/3/2022.

3.	The application has been amended as follows: 
In claim 16, the term “the optical sensor” has been amended to --the network of optical sensors--; and
Claim 20 (Cancelled).

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to a device for detecting a tampering of a medication product.  Each independent has unique distinct feature “a plurality of optical sensors arranged into a network of sensors and integrated into the product packaging material, wherein each optical sensor is configured to detect a pattern from reflected light and an embedded character in a medication in the product packaging material, a microcontroller is programmed with an expected signature of the medication and the information obtained from the optical sensor is analyzed to determine if the medication is genuine and relay the information regarding the status of the product based on the detected signature” in combination with the manner claimed.  The closed prior art(s) Isom et al. [US 2019/0355462] discloses medication usage tracking system comprising an array of sensors, configured to detect movement in the bendable sensor (e.g. open medication package), except for not mention the bendable sensor is an optical sensor which detect light pattern reflected from character of medication. Simons [US 2020/0005237] discloses a light scanner configured to detect light pattern from image coded label of medicine package, to determine whether the medication package is validated or been breached, but fail to mention an optical sensor integrated with the medication package.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                              

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685